Citation Nr: 1401372	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-04 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for removal of the gallbladder.

2.  Entitlement to an earlier effective date for the grant of service connection for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1988 to August 1988 and from November 1990 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for irritable bowel syndrome and a gallbladder disorder.  

During the course of the appeal, jurisdiction was transferred to the RO in Winston-Salem, North Carolina.  In a May 2010 rating decision, the RO in Winston-Salem, North Carolina, granted service connection for irritable bowel syndrome and assigned an initial rating of 30 percent, effective October 9, 2008.

In September 2013, the Board remanded the case for further development, which has not been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a February 2010 substantive appeal, the Veteran requested a Board hearing via videoconference at the RO.  The Veteran was scheduled for a hearing to be held via videoconference in November 2013; however, she did not appear.  

Notice of the hearing was sent to the Veteran in October 2013, to an address on [redacted].  Correspondence received from the Veteran since her February 2010 substantive appeal reflects a different mailing address; specifically, a post office box address in [redacted].

In December 2013, the Board received correspondence from the Veteran's representative which indicated that the Veteran currently resides in Kuwait and will not return to the United States (U.S.) until December 2014.  No requests to postpone or cancel the hearing are in the paper claim file or the Veteran's virtual claim file.  

The Board may not proceed with a determination without affording the Veteran an opportunity for a Board hearing.  Therefore, the RO must contact the Veteran at her current address of record and clarify whether she still desires to have a hearing and determine exactly when she will return to the U.S. so that a hearing, if desired, may be scheduled.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700 (a).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran at her current address of record and clarify a) whether she still desires to have a hearing in her appeal and b) exactly when she will return to the U.S.

2.  If the Veteran still wishes to have a hearing, schedule her for a videoconference hearing at the RO before a Veterans Law Judge at a date subsequent to her expected return to the U.S.  The Veteran must be notified by letter of the date, time, and place of that hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


